Citation Nr: 1550439	
Decision Date: 12/02/15    Archive Date: 12/10/15

DOCKET NO.  11-06 087	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for a right knee disability.

2.  Entitlement to an initial disability rating in excess of 10 percent for a left knee disability.

3.  Entitlement to an initial disability rating in excess of 20 percent for a low back disability prior to November 12, 2010.

4.  Entitlement to a disability rating in excess of 40 percent for a low back disability since November 12, 2010.

5.  Entitlement to an initial disability rating in excess of 10 percent for a right ankle disability.

6.  Entitlement to an initial compensable disability rating for a left foot disability.

7.  Entitlement to an initial compensable disability rating for a bilateral tibial disability.


REPRESENTATION

Veteran represented by:	Idaho Division of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Forde, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 2008 to August 2008. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  Jurisdiction of the case has since transferred to Boise, Idaho.  A January 2011 rating decision granted a 40 percent disability rating for the Veteran's coccyx and back disability effective November 12, 2010.  

In December 2014, a RO hearing was held before a decision review officer (DRO).  The Veteran testified at a Board videoconference hearing before the undersigned Veterans Law Judge in August 2015.

The Board has reviewed all pertinent evidence in the Veteran's claims file, which has been converted in its entirety to an electronic record as part of VA's paperless Veterans Benefits Management System (VBMS).

The issues of entitlement to higher initial ratings for the right and left knee disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In August 2015, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of the appeal on the issues of entitlement to an initial compensable disability rating for a bilateral tibial disability, an initial compensable disability rating for a left foot disability, an initial disability rating in excess of 10 percent for a right ankle disability, and a disability rating in excess of 40 percent for a low back disability since November 12, 2010 is requested.

2.  Throughout the appeal, the Veteran's low back disability has been productive of flexion of 30 degrees or less.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal for an initial compensable disability rating for a bilateral tibial disability, an initial disability rating in excess of 10 percent for a left foot disability, an initial disability rating in excess of 10 percent for a right ankle disability, and a disability rating in excess of 40 percent for a low back disability since November 12, 2010 have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

2.  Throughout the appeal, the criteria for an initial disability rating of 40 percent, and no more for a low back disability are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.20, 4.124a, Diagnostic Code (DC) 5237 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Withdrawn Claims

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran, in her August 2015 Board hearing testimony, advised that she wished to withdraw her appeal for a compensable evaluation for a bilateral tibial disability, compensable evaluation for a left foot disability, higher initial rating for a right ankle disability, and a higher rating for a low back disability since November 12, 2010.  Accordingly, she has withdrawn the appeal as to these issues and, hence, there remains no allegation of error of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal on these issues and they are dismissed.

II.  Higher Rating

The Veteran indicated at the August 2015 Board hearing that the grant of an initial 40 percent disability rating for her coccyx and back disability would satisfy her appeal as to that issue, and the Board herein grants.  In light of the fully favorable determination in this case, no discussion of compliance with VA's duty notify and assist is necessary.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

Disability ratings are determined by the application of VA's Schedule for Rating Disabilities.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2014).  The disability ratings are based primarily upon the average impairment in earning capacity resulting from a service-connected disability, that is, upon the economic or industrial handicap which must be overcome and not from individual success in overcoming it.  38 C.F.R. § 4.15 (2015).  Where there is a question as to which of two disability ratings shall be applied, the higher disability rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7 (2015).  Otherwise, the lower rating will be assigned.  Id.  All potential applicable diagnostic codes, whether or not raised by a claimant, must be considered.  Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the claimant.  38 C.F.R. § 4.3 (2015).  

The Court has held that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Separate compensable evaluations may be assigned for separate periods of time if such distinct periods are shown by the competent evidence of record during the appeal, a practice known as "staged" ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Court later clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  

Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance, as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing.  See 38 C.F.R. §§ 4.40, 4.45.  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  In evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.

The Veteran's back disability is evaluated under the General Rating Formula for Diseases and Injuries of the Spine, DC 5237.  Pursuant to this formula, a 20 percent disability rating is warranted when forward flexion of the thoracolumbar spine is greater than 30 degrees but not greater than 60 degrees or the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or, muscle spasm or guarding is severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is warranted when forward flexion of the thoracolumbar spine is 30 degrees or less; or, when there is favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating requires unfavorable ankylosis of the entire thoracolumbar spine and a 100 percent rating requires unfavorable ankylosis of the entire spine.

Any associated objective neurologic abnormalities, including but not limited to bowel or bladder impairment, are to be evaluated separately under the appropriate diagnostic codes.  38 C.F.R. § 4.71a, Note (1).  Therefore, as part of the current appeal the Board has considered any separately evaluated objective neurologic abnormalities associated with the Veteran's back disability.  

The January 2009 rating decision granted service connection for a lumbar spine disability and rated it as 20 percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 5237, effective August 5, 2008.  The subsequent January 2011 rating decision granted the lumbar spine disability a 40 percent rating effective November 12, 2010.

After a review of the evidence of record, resolving all reasonable doubt in the Veteran's favor, the Board finds that an initial 40 percent rating is warranted for the low back disability throughout the appeal.  The Veteran testified that her back disability has remained the same throughout the appeal.  She has consistently reported experiencing severe pain and fatigability in her low back causing limitations to mobility and daily activities.  

On VA examination in October 2008, the Veteran reported severe pain, stiffness, and flare-ups several times a week that she treats with rest and Motrin.  Her range of motion study of the thoracolumbar spine showed forward flexion of 55 degrees, extension of 20 degrees, right and left lateral flexion of 20 degrees, right and left lateral rotation of 30 degrees.  There was no additional limitation after repetitive range of motion.  The examiner estimated an additional 5 to 10 degrees of loss of range of motion during flare-ups due to weakness and fatigability.  Physical examination found tenderness to palpation of the lumbosacral spine.  The straight leg raising test and her gait were normal.

Treatment records are consistent with the findings and conclusions set forth in the October 2008 VA examination report.  

The Board has considered the provisions of 38 C.F.R. §§ 4.40 and 4.45, addressing the impact of functional loss, weakened movement, excess fatigability, incoordination, and pain.  DeLuca, 8 Vet. App. at 206-07.  These factors as well as the Veteran's impairment during flare-ups, have been taken into consideration in awarding the higher 40 percent rating under Diagnostic Code 5237.  

The rating criteria provide for separate ratings for neurologic and orthopedic manifestations.  However, there is no evidence of any abnormal neurologic manifestations related to the lumbar spine disability, so a separate compensable rating for neurologic manifestations of the lumbar spine disability is also not warranted.  

Furthermore, because the adverse symptomatology due to the Veteran's low back disability is substantially the same at all times since she filed her claim in 2008, the Board finds that the effective date for the grant of the 40 percent rating is August 5, 2008.  See 38 U.S.C.A. § 5110(b) (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2015); Swain v. McDonald, 27 Vet. App. 219, 224 (holding that the effective date for an increased rating for hearing loss can be earlier than the date the hearing test showing objective results was conducted).

Finally, the Court has held that entitlement to a total disability rating based on individual unemployability (TDIU) is an element of all appeals for a higher rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Entitlement to TDIU is raised when a veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  As the Veteran testified at the August 2015 Board hearing that she was currently working full time and the Veteran's representative stated she did not have a total rating issue before the Board, the question of entitlement to a TDIU is not raised.


ORDER

The appeal for entitlement to an initial compensable disability rating for a bilateral tibial disability, an initial compensable disability rating for a left foot disability, an initial disability rating in excess of 10 percent for a right ankle disability, and an initial disability rating in excess of 40 percent for a low back disability since November 12, 2010 is dismissed.

A disability rating of 40 percent for a low back disability, throughout the appeal period, is granted, subject to the laws and regulations governing the award of monetary benefits.


REMAND

At the August 2015 Board hearing, the Veteran testified that her right and left knee disabilities have worsened since the most recent examination, conducted in June 2014.  The Veteran also asserts entitlement to increased VA compensation for her right knee and left knee disabilities on the basis that she should be awarded separate compensable ratings for right knee and left knee instability.  As the Veteran has reported a worsening of symptoms since the June 2014 VA examination, the Board must remand these issues in order to afford the Veteran a contemporaneous VA examination to assess the current nature, extent and severity of her service-connected disabilities.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).

VA treatment records to January 2014 have been associated with the claims file.  The RO should attempt to obtain all relevant VA treatment records dated from January 2014 to the present, while the claim is in remand status.  See 38 C.F.R. § 3.159(c)(2); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA treatment records for the Veteran's right knee and left knee disabilities dated since January 2014.  The Veteran has identified VA treatment through the Hillsboro, Oregon VAMC.

Any additional pertinent private treatment records identified by the Veteran during the course of the remand should also be obtained, following the receipt of any necessary authorizations from the Veteran.  If no records are found, notify the Veteran and her representative in accordance with 38 C.F.R. § 3.159(e). 

2.  Invite the Veteran to submit medical and hospitalization records, medical statements, and any other lay or medical evidence from herself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed, of the nature, extent, and severity of her right and left knee disabilities, to include the impact on her ability to work.  The Veteran should be provided an appropriate amount of time to submit this evidence.

3.  After associating any pertinent, outstanding records with the claims file, schedule the Veteran for an appropriate VA examination to determine the current nature, extent, and severity of her service-connected right and left knee disabilities.  The claims file should be made available to and reviewed by the examiners, and all appropriate tests and studies should be conducted. 

The VA examiner should conduct range-of-motion testing and provide commentary regarding symptoms including painful motion, functional loss due to pain, excess fatigability, weakness, and additional disability during flare-ups.  Any additional loss of motion with repetitive movement must be noted.  The examiner should inquire as to periods of flare-up, and note the frequency and duration of any such flare-ups. 

The examiner must also acknowledge and discuss the Veteran's report of right knee and left knee instability.  Thereafter, the examiner must state whether the Veteran has right knee instability or left knee instability, and if so, describe the severity of that manifestation by describing it as either "slight," "moderate," or "severe."

All findings and conclusions should be set forth in a legible report.

4.  Thereafter, the RO should then readjudicate the appeal.  If the full benefits sought on appeal are not granted, furnish the Veteran and her representative with a supplemental statement of the case and afford them a sufficient opportunity to respond.  Then, return the case to the Board for further appellate review, if in order

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


